Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 16 October 2019.  
Claim 1 was canceled.
Claims 2-20 are currently pending and have been examined.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,064,277 B2 in view of Causey et al. (US 2009/0216549 A1). 
Claims 2, 11, and 20 of the current application recites receiving positioning information, from a hardware-based positioning system of the client device, indicating that the client device is at a specified location from which the product has been purchased (see paragraph [0032] of Causey); and communicating, to the client device, a message comprising information of a second product related to the first product that has been purchased, the message communicated responsive to receiving the positioning information. U.S. Patent No. 9,064,277 B2 does not explicitly recite the limitation. However, Causey teaches receiving positioning information, from a hardware-based positioning system of the client device, indicating that the client device is at a specified location from which the product has been purchased (see paragraph [0032] of Causey); and communicating, to the client device, a message comprising information of a second product related to the first product that has been purchased, the message communicated responsive to receiving the positioning information (see “text the person when they enter the store to inform them of remaining items on the registry” in paragraph [0032] of Causey). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of U.S. Patent No. 9,064,277 B2 to include receiving positioning information indicating a client 
Claims 3-10; and 12-19 read on claims 3-11; and 13-20 of U.S. Patent No. 9,064,277 B2.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 and 9-10; 11-16 and 18-19; and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas (US 2007/0124216 A1) in view of Causey et al. (US 2009/0216549 A1).

Claim 2 –
As per claim 2, Lucas discloses a computer-implemented method comprising: 
at a server, accessing product inventory information for a first product being offered at a physical location, the product inventory information comprising an identifier for the physical location, and  a price of the first product available at the physical location (see paragraphs [0052]-[0053] and [0176]); 
communicating, to a client device, a product listing information for the first product, the product listing information comprising the product inventory information for the first product; (see paragraphs [0056] and [0058]; Fig. 2)
receiving, from the client device, selection information indicating a purchase of the first product; (see paragraph [0129]; Fig. 2)
Lucas does not disclose:
receiving positioning information, from a hardware-based positioning system of the client device, indicating that the client device is at a specified location from which the product has been purchased; and 
communicating, to the client device, a message comprising information of a second product related to the first product that has been purchased, the message communicated responsive to receiving the positioning information.
Causey teaches receiving positioning information, from a hardware-based positioning system of the client device, indicating that the client device is at a specified location from which the product has been purchased (see paragraph [0032] of Causey); and communicating, to the client device, a message comprising information of a second product related to the first product that has been purchased, the message communicated responsive to receiving the positioning information (see “text the person when they enter the store to inform them of remaining items on the registry” in paragraph [0032] of Causey). This step of Causey is applicable to the method of Lucas as they both share characteristics and capabilities, namely, they are directed to acquiring product information from a physical store. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lucas to include receiving positioning information indicating a client device is at the specified location and communication 

Claim  3 –
Lucas in view of Causey teach the method of claim 2 as described above.  
Lucas further disclose a method, further comprising: 
receiving a first request, from the client device, to display the product listing information for the first product; (see paragraph [0224]) and 
responsive to receiving the first request, communicating a second request to an inventory information acquisition server for the product inventory information for the first product. (see paragraph [0229])

Claim  4 –
Lucas in view of Causey teach the method of claim 3 as described above.  
Lucas further disclose a method:
wherein the second request includes location information indicating a current location of the client device or a user-specified location other than the client device's current location. (see paragraphs [0056], [0083] and [0229])
	

Claim  5 –
Lucas in view of Causey teach the method of claim 4 as described above.  
Lucas further disclose a method, further comprising: 
determining that the physical location of the first product is located within a predefined distance of an identified location specified in the location information. (see paragraphs [0056] and [0225]; Fig. 2)

Claim  6 –
Lucas in view of Causey teach the method of claim 4 as described above.  
Lucas further disclose a method, further comprising: 
determining that a second physical location of the second product is located within a predefined distance of an identified location specified in the location information. (see paragraphs [0056] and [0225]; Fig. 2)

Claim  7 –
Lucas in view of Causey teach the method of claim 2 as described above.  
Lucas further disclose a method, further comprising: 
responsive to receiving the selection information, communicating, to the client device, information representing a user interface for enabling the client device to conclude a purchase of the first product. (see paragraph [0074] and “purchase button” in Fig. 2; paragraphs [0234]-[0235])


Claim  9 –
Lucas in view of Causey teach the method of claim 2 as described above.  
Lucas does not disclose the limitation below, however Causey further teaches a method:
wherein the second product is offered at the physical location, and wherein the message further comprises user interface information representing a user interface for enabling the client device to reserve the second product offered at the physical location. (see “text the person when they enter the store to inform them of remaining items on the registry” in paragraph [0032] of Causey)
The motivation for making this modification to the disclosure of Lucas is the same as that set forth above, in the rejection of claim 2.

Claim  10 –
Lucas in view of Causey teach the method of claim 2 as described above.  
Lucas further discloses a method:
wherein the message further comprises user interface information representing a user interface for enabling the client device to reserve the second product, from the specified location of the client device. (see paragraph [0056]; Fig. 2)


Claims 11-16 and 18-19 – 
Claims 11-16 and 18-19 are directed to an apparatus. Claims 11-16 and 18-19 recite limitations that are parallel in nature as those addressed above for claims 2-7 and 9-10 which are directed towards a method. Claims 11-16 and 18-19 are therefore rejected for the same reasons as set forth above for claims 2-7 and 9-10, respectively. Furthermore, claim 11 recites a processor (see paragraph [0041]; Fig. 8 of Lucas); and a memory story instructions (see paragraph [0041] and [0119]; Fig. 8 of Lucas).

Claim 20 – 
Claim 20 is directed to a medium. Claim 20 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 1. 


s 8; and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas (US 2007/0124216 A1) in view of Causey et al. (US 2009/0216549 A1) and further in view of Gibson et al. (US 2010/0113072 A1).

Claim  8 –
Lucas in view of Causey teach the method of claim 7 as described above.  
Lucas in view of Causey do not further teach a method, further comprising: 
subsequent to determining that processing of the purchase transaction for the product is completed successfully, communicating, to the client device, a message with information including directions for driving to the physical location. 
Gibson teaches subsequent to determining that processing of the purchase transaction for the product is completed successfully, communicating, to the client device, a message with information including directions for driving to the physical location (see paragraph [0149] of Gibson). This step of Gibson is applicable to the method of Lucas as they both share characteristics and capabilities, namely, they are directed to acquiring product information. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined method of Lucas in view of Causey to include communicating a payment status message as taught by Gibson. One of ordinary skill in the art at the time of the invention would have been motivated to modify the combined method of Lucas in view of Causey in order to provide an efficient and cost-effective medium for sellers to advertise, offer, provide and sell their goods (see paragraph [0001] of Gibson).


Claim 17 – 
Claim 17 is directed to an apparatus. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 8. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Townsend et al. (US 2010/00063891 A1): discloses shopping at a physical store with a mobile device. The user is able to purchase a product via their mobile device or can receive a discount from a second merchant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/Primary Examiner, Art Unit 3625